EXHIBIT 2
9/20/2020                                                          Business Insurance | Insurance for Business Owners | The Hartford




                                                                                                                                                           www.thehartford.com




   The Hartford Insurance (https://www.thehartford.com) /

   Business Insurance




                         Get Great Business Coverage in Minutes

                                                                        All it takes is a few clicks.


                 Quote Today ( h t t p s : //s m a l l b i z q u o t e .t h e h a r t f o r d . c o m /a p p / i n d ex . h t m l # ? p r c d = 7 6 2 1 07 75 &Tc o d e = T H 0 4 0 0 0 1 )




                                 4.8/5 Star Claims Experience* (17003 reviews (#reviews))




https://www.thehartford.com/business-insurance                                                                                                                                                1/16
9/20/2020                                         Business Insurance | Insurance for Business Owners | The Hartford




   (#)



            Popular Business Insurance Solutions to Meet Your Needs
            Business insurance, also known as commercial insurance
            (https://www.thehartford.com/commercial-insurance), helps protect business owners from
            unexpected losses.




https://www.thehartford.com/business-insurance                                                                        2/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford

   Get a business insurance quote (https://smallbizquote.thehartford.com/app/index.html#?
   prcd=76210775&Tcode=TH040001) to learn more. For the last 50 years, we’ve helped

   countless companies and their employees. In fact, more than 16,000 of
   them have given us a 4.8 star claims rating.*

   There are many types of insurance policies that protect the company
   you’ve worked hard to build, including coverage for business property
   damage, legal liability and employee-related risks.

   Business insurance can also help replace lost wages if your employees
   have a work-related injury or illness and need time to recover.




https://www.thehartford.com/business-insurance                                                                       3/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford




            Importance of Business Insurance Coverage
            In most states, your business needs certain coverages, like workers’
            compensation insurance (https://www.thehartford.com/workers-compensation) and
            unemployment insurance to operate. Workers’ comp helps your
            employees if they suffer a work-related injury or illness by helping
            pay their medical expenses and missed wages while they recover.


            Liability insurance (https://www.thehartford.com/liability-insurance) is also important
            because it helps pay the legal fees associated with lawsuits filed
            against you. Without these coverages protecting your business,
            you’ll have to pay out of pocket for claims.




https://www.thehartford.com/business-insurance                                                                       4/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford

   Choose the Best Business Insurance Options
   Top Recommended Insurance for Business Owners
   To protect your business’ property, income and financial assets, you’ll
   want a Business Owner’s Policy (BOP) (https://www.thehartford.com/business-owners-policy),
   which combines important coverages into one, including:

   Business property insurance (https://www.thehartford.com/commercial-property-insurance) for help
   covering the costs to repair or replace your business’:

            Physical locations
            Tools
            Computers
            Inventory
            Accounts receivable


   General liability insurance (https://www.thehartford.com/general-liability-insurance) to help protect
   your business from liability claims, like:

            Bodily injury
            Property damage
            Advertising mistakes


   Business income insurance (https://www.thehartford.com/business-income-insurance), also known
   as business interruption coverage, can help replace revenue if you can’t
   open your business because of damage caused by things like fires,
   destructive winds or burglaries.

   Depending on the unique needs of your company, you can also add
   other business coverages to customize your protection.



https://www.thehartford.com/business-insurance                                                                       5/16
9/20/2020                                                             Business Insurance | Insurance for Business Owners | The Hartford




            Looking for Business Insurance Coverage?
            The Hartford makes it easy to get business insurance quotes
            online.
             Start Quote ( h t t p s : //s m a l l b i z q u o t e .t h e h a r t f o r d . c o m /a p p / i n d ex . h t m l # ? p r c d = 7 6 2 1 07 75 &Tc o d e = T H 0 4 0 0 0 1 )




             Business Insurance in My State
             Select a state using the map or dropdown menu. Note: Coverage
             is not available in all states. Or you can browse coverages. Or
             you can browse All States Business Insurance
             (https://www.thehartford.com/business-insurance/states) coverages.




https://www.thehartford.com/business-insurance                                                                                                                                            6/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford




                                                                                                                     RI
                                                                                                                     CT

                                                                                                                     DE
                                                                                                                     MD
                                                                                                                     DC




            Specialized Business Insurance Coverages for Unique Risks
   The types of business insurance (https://www.thehartford.com/business-insurance/types-of-insurance)
   you need can be as unique as your company. We can help you choose
   your business insurance coverages (https://www.thehartford.com/business-coverages) from
   options like:




https://www.thehartford.com/business-insurance                                                                            7/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford

                   Business auto insurance (https://www.thehartford.com/commercial-auto-insurance), which
                   helps cover you and your employees if you’re in an accident
                   while driving for work.
                   Data breach insurance (https://www.thehartford.com/cyber-insurance) for help
                   covering the costs of responding to and managing data
                   breaches. We can even help you with strategies to prevent
                   them from ever happening.
                   Professional liability insurance (https://www.thehartford.com/professional-liability-insurance),
                   also known as errors and omissions coverage, which can help
                   pay legal fees if you make a mistake in your professional
                   services.




https://www.thehartford.com/business-insurance                                                                        8/16
9/20/2020                                                             Business Insurance | Insurance for Business Owners | The Hartford




            Business Insurance That Can Be Tailored to Your Business
            Needs
            Our specialists are here to help ensure you have the right kind of
            business insurance, made to meet your company’s unique
            needs.


             Start Quote ( h t t p s : //s m a l l b i z q u o t e .t h e h a r t f o r d . c o m /a p p / i n d ex . h t m l # ? p r c d = 7 6 2 1 07 75 &Tc o d e = T H 0 4 0 0 0 1 )




https://www.thehartford.com/business-insurance                                                                                                                                            9/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford

   The Hartford Business Insurance: Trusted Experience
   Many insurance companies offer the same coverages, but finding one
   that truly has your back can make all the difference. For more than 200
   years, we’ve helped over 1 million businesses like yours prevail through
   the unexpected. Today, we’re honored to be a trusted insurance
   company for businesses of all sizes. In fact, The Ethisphere Institute has
   named us a World’s Most Ethical Company® 12 times.**

   See how we can help protect your business by getting a business
   insurance quote (https://smallbizquote.thehartford.com/app/index.html#?prcd=76210775&Tcode=TH040001) today.




https://www.thehartford.com/business-insurance                                                                       10/16
9/20/2020                                         Business Insurance | Insurance for Business Owners | The Hartford




            Popular Industries We Insure
            See All Industries (https://www.thehartford.com/business-insurance/industries)




https://www.thehartford.com/business-insurance                                                                        11/16
9/20/2020                                                  Business Insurance | Insurance for Business Owners | The Hartford

   More Answers to Frequently Asked Business Insurance Questions
                                                                                    (https://www.thehartford.com/business-insurance/what-does-business-insurance-cover)
   What Does Business Insurance Cover?

                                                                                                    (https://www.thehartford.com/business-insurance/types-of-insurance)

   Types of Business Insurance

                                                                                   (https://www.thehartford.com/business-insurance/calculate-business-income-insurance)

   How to Calculate Business Income for Insurance

                                                                                                             (https://www.thehartford.com/business-insurance/company)
   Business Insurance Definition & FAQs



   Read Business Insurance Claim Reviews (by product)

   Workers' Compensation Insurance
                               4.8/5 Star Claims Experience* (5609 reviews (https://www.thehartford.com/workers-compensation/reviews))




   General Liability Insurance
                               4.8/5 Star Claims Experience* (1049 reviews (https://www.thehartford.com/general-liability-insurance/reviews))




   ** The Ethisphere® Institute World’s Most Ethical Company®
   (http://www.worldsmostethicalcompanies.com/honorees/)




   Additional disclosures below.




                                                  You Might Be Interested In:



https://www.thehartford.com/business-insurance                                                                                                                      12/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford




   The Basics of Setting Up a Business (https://sba.thehartford.com/business-management/managing-risk/run-your-business/)

   Don’t forget the essentials when starting your small business.




https://www.thehartford.com/business-insurance                                                                          13/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford




   Do I Need Liability Insurance? (https://sba.thehartford.com/business-management/business-questions/business-liability-insurance/)

   Learn how it can help protect you, your employees and your business.




https://www.thehartford.com/business-insurance                                                                                     14/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford




   5 Tips for Choosing a Business Property Insurance Plan (https://sba.thehartford.com/business-
                                                           management/managing-risk/5-tips-
                                                                                                                 for-choosing-a-commercial-property-
                                                                                                                           insurance-plan/)

   What you need to know when picking your property coverage.




     Certain coverages vary by state and may not be available to all businesses. All Hartford
     coverages and services described on this page may be offered by one or more of the
     property and casualty insurance company subsidiaries of The Hartford Financial
     Services Group, Inc. In TX, this insurance is written by Sentinel Insurance Company,
     Ltd., Hartford Casualty Insurance Company, Hartford Lloyd’s Insurance Company,
     Property and Casualty Insurance Company of Hartford, Hartford Underwriters
     Insurance Company, Twin City Fire Insurance Company, Hartford Accident and
     Indemnity Company and Hartford Fire Insurance Company. In CA by Sentinel
     Insurance Company, Ltd. (CA license # 8701) and its property and casualty insurance
     company affiliates, One Hartford Plaza, Hartford, CT 06155.

     The Hartford® is The Hartford Financial Services Group, Inc. and its property and
     casualty subsidiaries, including issuing company, Hartford Fire Insurance Company. Its
     headquarters is in Hartford, CT.

https://www.thehartford.com/business-insurance                                                                                                    15/16
9/20/2020                                        Business Insurance | Insurance for Business Owners | The Hartford



     * Customer reviews are collected and tabulated by The Hartford and not
     representative of all customers.


                                                                                                                     © The Hartford




https://www.thehartford.com/business-insurance                                                                                        16/16
